t c memo united_states tax_court michael k wolfe and rosemarie e wolfe petitioners v commissioner of internal revenue respondent docket no filed date michael k wolfe and rosemarie e wolfe pro sese franklin r hise for respondent memorandum opinion körner judge respondent determined deficiencies in and additions to petitioners' federal income taxes for the years and in the amounts as follows additions to tax under section year deficiency b b b a b b dollar_figure dollar_figure -- dollar_figure big_number big_number -- big_number big_number -- dollar_figure big_number percent of the interest payable on the portion of the deficiency attributable to fraud all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted during the taxable years and the period involved herein and when the petition was filed petitioners michael k wolfe and rosemarie e wolfe were residents of texas petitioner rosemarie e wolfe did not appear at the hearing of this case but was represented by her husband petitioner michael k wolfe petitioners' taxable years and were investigated by the internal_revenue_service during and after this examination petitioners accepted adjustments by respondent to their income_tax_liability for the years and thereafter respondent received information concerning the possible receipt of additional and fraudulent income by petitioners in the years and and the examination of these years was reopened in as a result substantial additional deficiencies and additions to tax for fraud were determined by respondent and are contained in the notice_of_deficiency that was issued herein as detailed above such deficiencies and additions to tax were computed at petitioners' request on the basis of petitioners being married and filing jointly prior to the years in issue petitioner rosemarie wolfe was married to jose escalante on two separate occasions and they have three children during the years in issue here however jose escalante was married to susan escalante now susan myers during the years and susan escalante was employed by the spring branch savings loan association in texas as a branch manager she was not a loan officer nevertheless during that period she abstracted large amounts of money from the savings and loan association hereinafter spring branch and during the years in question caused the following amounts of money to be transferred with their complicity to one or both of petitioners or to others who in turn remitted the money to one or both of petitioners dollar_figure dollar_figure dollar_figure all the above proceeds were received by petitioners or deposited in a bank account or bank accounts controlled by them petitioners were also the sole owners of and controlled the business known by the name of deli etc in cypress texas and controlled bank accounts of that organization susan escalante later pled guilty to both criminal and civil charges in connection with these abstractions inter alia from spring branch upon audit respondent's statutory notice increased petitioners' income by the above amounts after giving credit to the amounts previously agreed to for and in the case of each petitioner petitioners were later charged criminally in texas with theft or theft by receiving in connection with the above takings from spring branch petitioner rosemarie wolfe pled guilty and was sentenced to prison petitioner michael wolfe likewise pled guilty and was placed on probation for years petitioners were also sued civilly by spring branch as the result of the above abstractions and others and they consented in to the entry of judgment against them jointly or separately of a total of some dollar_figure with interest costs and attorney's_fees with respect to the funds stolen or illegally received by petitioners in the years in question some were apparently used by petitioners for their personal purposes and some were invested in the business that they operated as deli etc in the original examination by respondent of petitioners' taxable years and petitioners did not furnish detailed information about their income or assets and did not disclose the illegal acquisition of funds for which they later pled guilty and liable both criminally and civilly in the later examinations by respondent which for the first time included the year petitioners attempted to conceal their participation in the theft of these funds as well as the identity of at least eight bank accounts where they had stowed funds in different places in texas they likewise attempted to conceal the fact that petitioner rosemarie wolfe was the owner of deli etc where some of the funds from spring branch went they did not disclose any taxable_income for the years in question and they filed no income_tax returns for those years petitioners fraudulently failed to report any income or pay the required tax thereon for and as to the statutory_notice_of_deficiency herein petitioners contest only the inclusion in their gross_income of their illegally acquired receipts from spring branch as well as the additions to tax we consider first the correctness of the deficiencies in tax in general the burden_of_proof is on petitioners to prove that respondent's determination as set forth in the notice_of_deficiency is incorrect rule a 290_us_111 petitioners have admitted the receipt of the income in question petitioners contend that the money received from the spring branch checks was not embezzlement income but rather a loan there is not a scrap of evidence in this record to support that argument neither petitioner testified nor did any witness appear on their behalf they pled guilty both criminally and civilly to the receipt of the money that respondent would tax to them here gross_income includes income from all sources sec_61 it is well established that illegal gain can be taxable_income as in the case of other accessions to wealth under the dominion and control of the taxpayer 366_us_213 343_us_130 sec_1 imposes a tax on individuals for taxable_income received the liability for the payment of the income_tax is ordinarily on the individual receiving the income 39_tc_78 affd in part and revd in part 323_f2d_751 9th cir the evidence submitted in this case clearly shows the receipt of the income by petitioners and in fact they admitted it in the pleadings petitioners' argument of a loan is not only unsupported by this record it is clearly contrary to that record and we find that respondent's determination with respect to unreported income must be sustained we next consider the correctness of the imposition of additions to tax for fraud on petitioners by respondent on this matter the burden_of_proof is on respondent rule b a failure_to_file tax returns without more is not conclusive proof of fraud but may be considered in connection with other facts 398_f2d_1002 3d cir 86_tc_1253 petitioners' entire course of conduct can be relied on to establish a fraudulent intent 53_tc_96 fraud as used in sec_6653 means actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 the intent required is the specific purpose to violate a known legal duty in this case to evade a tax believed to be owing stoltzfus v united_states supra 67_tc_143 where direct evidence of fraudulent intent is not available its existence may be determined from the conduct of the taxpayer and the surrounding circumstances 56_tc_213 the supreme court has stated that an affirmative willful attempt may be inferred from any conduct the likely effect of which would be to mislead or to conceal 317_us_492 making false statements to a revenue_agent is evidence of fraud 344_us_43 468_f2d_791 5th cir in the instant case we need not rely on any presumption of correctness as to the deficiency in order to conclude that fraud has been committed by petitioners they have admitted the receipt of the unreported income and it is clear from the facts that an income_tax was owing thereon which has not been paid we are convinced that petitioners' failure_to_file returns or pay the required tax was fraudulent on their part the tax was clearly owing and petitioners without any excuse intentionally did not file the returns and pay the tax in addition during the investigation of their tax_liability petitioners withheld information from the revenue agents as to the amount of their income and also concealed the fact of their prior convictions for illegally obtaining such income we think respondent has satisfied the burden of proving fraud in this case by the clear_and_convincing evidence required by sec_7454 and rule b cf green v commissioner tcmemo_1993_152 affd without published opinion 33_f3d_1378 5th cir this leaves for discussion the imposition of additions to tax by respondent under sec_6654 for the failure by petitioners to pay estimated_tax respondent determined that the addition_to_tax for failure to pay an estimated_tax was applicable for each of the years here in question and petitioners bear the burden of proving that respondent's determination of the addition_to_tax is erroneous rule a 75_tc_1 the statute is specific and unless the taxpayer can bring himself within one of the four enumerated exceptions thereto its application is mandatory 33_tc_1071 grosshandler v commissioner supra no such showing has been made in this case and we therefore sustain respondent on this issue decision will be entered for respondent
